Citation Nr: 1434529	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-36 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA and VBMS") files, as well as the evidence in her physical claims file.

After the Supplemental Statement of the Case was issued in August 2012, additional evidence was added to the Veteran's Virtual VA records.  In July 2014, the Board obtained a signed written waiver of the RO's initial consideration of this additional evidence.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A right knee disability was not manifest during active service and is not otherwise attributable to active service; right knee arthritis was not manifest to a compensable degree within one year of separation from active duty.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, and right knee arthritis may not be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, VA must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds in this case that VA has no duty to provide the Veteran with an examination for her claim of service connection for a right knee disability.  As detailed below, the evidence preponderates against finding that a right knee injury was incurred or aggravated during her active duty service.  Thus, there is no evidence that additional pertinent records have yet to be requested or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a right knee disability.  She contends that she injured her right knee in February 1974 while at AIT training when she fell off the back of a deuce and a half while setting up an antenna.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).     

The service treatment records are absent complaints, findings or diagnoses of a right knee injury or disorder during service.  There is a March 1974 notation of complaints of fever, back pain, leg pain, headache, vomiting, and chills.  There is, however, no clinical record of any right knee injury or right knee disability in service.  Indeed, at an October 1974 clinical examination for separation from service the Veteran's lower extremities were evaluated as normal.  Further, in her October 1974 report of medical history the Veteran herself denied ever having swollen or painful joints, arthritis, lameness, and "trick" or locked knee.  Thus, there is no medical evidence that shows that the Veteran suffered from a right knee injury or a right knee disorder during service. 

As for statutory presumptions, service connection may also be established for right knee arthritis if the disorder was compensably disabling within one year following the Veteran's separation from active duty.  In this case, however, the first showing of right knee arthritis was not until many years after the Veteran's discharge from service.  The oldest available postservice records in the claims file are from January 2002.  The Veteran testified that she did not start treatment at VA prior to that time and that there are no private medical records available to obtain.

The Veteran testified in February 2013 that ever since her right knee injury took place during service, she has had knee problems.  The Board, however, finds her allegations to be of no probative value in light of the lack of any medical evidence of a right knee disability in service, the normal lower extremities found at the time of separation, and her explicit denials of ever having swollen or painful joints, arthritis, lameness, and "trick" or locked knee at the time of separation.  Further, it is well to observe that at best the appellant first received treatment for a right knee disorder many years after her separation from service.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings, the Veteran's specific in-service denials of relevant symptoms at the time of her separation from service, and the absence of any pertinent medical care for many years after service separation.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Here, the record is absent for evidence of right knee injury or disorder during the Veteran's active duty service; absent for evidence of arthritis within a year following separation from active duty; absent for probative evidence of a continuity of right knee symptomatology; and absent for any medical evidence of a nexus between service and any diagnosed right knee disorder.

The Board must also consider the Veteran's own opinion that her right knee disorder is related to active service.  In this case, the Board does not find her competent to provide an opinion regarding the etiology of her right knee disorder as this question is of the type that the United States Court of Appeals for Veterans Claims (Court) has found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

The claim is denied.


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

The Veteran also seeks service connection for a right ankle injury.  The criteria which trigger the need to provide a VA examination are discussed above.  Further, the Court has held that the need to show an indication that the disability or symptoms may be associated with the Veteran's service requires only that the evidence "indicate" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to this claim, the service treatment records indicate that the Veteran was seen in February 1974 with a knot on right foot.  Her ankle was wrapped and she was put on restricted duty.  Four days later, she was seen by a podiatrist who diagnosed a right tibia Achilles ligament strain and she was put on a profile for two weeks.  In addition, VA treatment records indicate that the Veteran has been diagnosed with chronic right ankle instability, and she has testified that ever since she injured her right ankle in service, she has had problems with it.  

Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, a medical opinion based on a review of the entire record and examination of the Veteran is warranted to indicate whether or not her current right ankle disorder is in any way related to her active duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her right ankle disorder that is not part of the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination to determine the etiology of any current diagnosed right ankle disorder.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner must identify all current chronic right ankle disorders and for each diagnosed disorder opine whether it is at least as likely as not that such disorder is related to the right ankle injury documented during the Veteran's active duty service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655.  

After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


